

Exhibit 10.1




FORBEARANCE AND SETTLEMENT AGREEMENT


THIS FORBEARANCE AND SETTLEMENT AGREEMENT (this “Agreement”), dated as of May 5,
2017, is made by RDW Capital LLC, holder of certain secured convertible notes of
various dates of issuance (the “Notes”) (the “Holder”) issued by Ascent Solar
Technologies, Inc. (the “Company”).


WHEREAS, the Notes held by the Holder are in default due to various triggering
events; and


WHEREAS, the Holder and the Company have agreed that the Holder will forbear
from taking any action provided for under the Notes in exchange for the
undertakings provided for in this Agreement.


NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1.Definitions. Capitalized terms used and not defined in this Agreement shall
have the respective meanings given them in the Notes.


2.    Agreement. The parties agree on the redemption schedule provided herein:


A.
The Company agrees to redeem for cash all secured convertible notes of the
Company held by the Holder no later than September 1, 2017.



B.
The Company affirms that the current balance of owed principal and accrued and
unpaid interest to the Holder is $1,790,213.91 as of May 2, 2017.



C.
The redemption price for such secured convertible notes shall be 120% (if
redeemed on or prior to August 15, 2017) or 125% (if redeemed after August 15,
2017) of the then outstanding principal, plus any accrued and unpaid interest.



D.
During the month of May 2017, the Holder agrees to limit its conversions of
outstanding Company secured convertible notes to $50,000 per calendar week of
principal/interest.



E.
During the months of June, July and August 2017, the Holder agrees to limit its
conversions of outstanding Company secured convertible notes to $75,000 per
calendar week of principal/interest.



F.
During the months of May, June, July and August 2017, the Holder agrees that all
outstanding Company secured convertible notes shall bear interest at the normal
stated, rather than default, interest rate.



G.
All conversions during the months of May, June, July and August 2017 will be at
the “triggering event” discount conversion price as stated in the secured
convertible notes, and will continue at the “triggering event” discount price
until, if and when the notes are redeemed.



H.
Should the Company fail to redeem for cash all secured convertible notes on or
before September 1, 2017, default interest and normal stated interest will
accrue from the date of execution of this Agreement.





1



--------------------------------------------------------------------------------




3.    Limitation of Waiver. The Agreement of the Holder to the Company set forth
above shall be limited as written in the manner and to the extent described
above and nothing in this Agreement shall be deemed to constitute a waiver of
compliance by the Company with respect to any other term, provision or condition
of the Notes or the other Transaction Documents, or any other instrument or
agreement referred to therein.


4.    Conditions Precedent. This Agreement shall become effective upon the date
(the “Effective Date”) on which the Holder and the Company have executed this
document and only if its terms are properly disclosed in a Current Report on
Form 8-K disclosing the material terms of the transactions contemplated hereby,
and including this Agreement as an exhibit thereto, within the time required by
the Securities Exchange Act of 1934, as amended.


5.    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and each of their respective successors and
assigns.


6.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York. The parties consent and
submit to the exclusive jurisdiction of the state and federal courts located in
New York County, New York for any action, dispute or proceeding arising out of
this Agreement.


7.    Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same agreement, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts. Delivery of an executed counterpart of this Agreement
electronically or by facsimile shall be effective as delivery of an original
executed counterpart of this Agreement.


[SIGNATURE PAGE FOLLOWS]




2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 


Ascent Solar Technologies, Inc.


 
By /s/ Victor Lee    
Name: Victor Lee
Title: CEO



 
RDW Capital, LLC


 
By /s/ John DeNobile
Name: John DeNobile
Title: Manager









3